106 F.3d 427
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.DAP PRODUCTSv.SASHCO INC.
No. 96-1552.
United States Court of Appeals, Federal Circuit.
Jan. 22, 1997.

1
DISMISSED.

ORDER DISMISSING CROSS-APPEAL
ORDER

2
THIS MATTER having come before the Court this 22 day of January, 1997, upon the parties' joint Stipulation for Dismissal of Cross-Appeal, and the Court having reviewed this Motion, hereby ORDERS as follows:


3
1.  The cross-appeal of Plaintiff-Cross-Appellant Dap Products, Inc. is DISMISSED, with each party to bear its own costs and expenses associated with said cross-appeal.


4
ORDERED this 22 day of January, 1997.